Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 12/3/2018 in which Applicant lists claims 1-3, 5, 11, 15-16, 18-19 and 23-26 as being original, and claims 4, 6-10, 12-14, 17 and 20-22 as being currently amended. It is interpreted by the examiner that claims 1-26 are pending.
It is noted that claims 6 and 7 depend from claim 1, but lack antecedent basis for at least “each respective microreplicated feature of the plurality of microreplicated features” and therefore claims 6 and 7 are interpreted to depend from claim 4 for the purposes of this Office Action. Additionally, it is noted that claim 20 depends from claim 18, but lacks antecedent basis for at least “a second subplurality of the subpluralities of microreplicated features” and therefore claim 20 is interpreted to depend from claim 19 for the purposes of this Office Action.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 5, 19 and 20, drawn to an article having a wavelength selective filter and a spatially variant microreplicated layer optically coupled to the wavelength selective filter, wherein the spatially variant microreplicated layer is configured to transmit light to a first optical region of the wavelength selective filter at a first predetermined incidence angle and to a second optical region of the wavelength selective filter at a second predetermined incidence angle, and further including specifics drawn to a plurality of microreplicated features comprises a plurality of subpluralities of microreplicated features, wherein each subplurality of microreplicated features transmits light to the respective optical region at the respective predetermined incidence angle.
Group II, claim(s) 8-9, drawn to an article having a wavelength selective filter and a spatially variant microreplicated layer optically coupled to the wavelength selective filter, wherein the spatially variant microreplicated layer is configured to transmit light to a first optical region of the wavelength selective filter at a first predetermined incidence angle and to a second optical region of the wavelength selective filter at a second predetermined incidence angle, and further including specifics drawn to at least an unshifted region of the wavelength selective filter is configured to receive light that is not transmitted through the spatially variant microreplicated layer (fig. 1B), or wherein the microreplicated layer comprises a .
Group III, claim(s) 15-16, drawn to an article having a wavelength selective filter and a spatially variant microreplicated layer optically coupled to the wavelength selective filter, wherein the spatially variant microreplicated layer is configured to transmit light to a first optical region of the wavelength selective filter at a first predetermined incidence angle and to a second optical region of the wavelength selective filter at a second predetermined incidence angle, and further including specifics drawn to at least one sensing element of the plurality of sensing elements is configured to sense light reflected from the at least one optical region, or configured to sense light transmitted by the at least one optical region.
Group IV, claim(s) 23, drawn to a technique including illuminating a sample; passing characteristic light through a spatially variant microreplicated layer optically coupled to a wavelength selective filter, and further including specifics drawn to sensing a respective intensity of the filtered characteristic light transmitted by each respective region of the wavelength selective filter at a respective sensor element of a plurality of sensor elements; and comparing the filtered characteristic spectrum sensed by the plurality of sensor elements with a known reference spectrum associated with a species by curve fitting each sensed respective intensity against the known reference spectrum, wherein the curve fitting comprises matching each sensed respective intensity with a respective expected intensity associated with the respective narrow band associated with the respective region that transmitted the respective intensity of the filtered 
Group V, claim(s) 24, drawn to a technique including illuminating a sample; passing characteristic light through an optical filter, and further including specifics drawn to determining a cumulative spectral power distribution in angle space of the filtered characteristic light by sensing a respective intensity of the filtered characteristic light transmitted at each respective predetermined angle; converting the cumulative spectral power distribution in angle space to a cumulative spectral power distribution in wavelength space based on the angular dispersion of a band edge of the optical filter; determining a spectral power distribution of the filtered characteristic light by determining a mathematical derivative of the cumulative spectral power distribution in wavelength space; comparing the spectral power distribution to a known reference spectral power distribution of a species; and determining the presence of the species in the sample based on the comparison.
Additionally, this application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species IIIA: wherein at least one sensing element of the plurality of sensing elements is configured to sense light reflected from the at least one optical region (not shown, claim 15).
Species IIIB: wherein at least one sensing element of the plurality of sensing elements is configured to sense light transmitted by the at least one optical region (fig. 1A, claim 16).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 1 and 14 are generic to Species IIIA and Species IIIB.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of claims 1, 3, 4 and/or 18, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of at least Jao et al., US 2015/0116982 A1, as cited in the International Search Report for International Application Number PCT/US2017/034543 (as submitted by the Applicant in the 9/4/2019 IDS).  
.
Groups I-III lack unity of invention because the groups do not share the same or corresponding technical feature with Group IV; Groups I-III lack unity of invention because the groups do not share the same or corresponding technical feature with Group V; and/or Groups IV-V lack unity of invention because the groups do not share the same or corresponding technical feature.
Additionally, Groups I-V have been shown to not include a special technical feature that makes a contribution over the prior art in view of at least Jao et al., US 2015/0116982 A1, and/or Soller et al., US 2011/0205535 A1, as cited in the International Search Report for International Application Number PCT/US2017/034543 (as submitted by the Applicant in the 9/4/2019 IDS).
Claims 1 and 18 link(s) Groups I-III.  The lack of unity requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claim 1 and 18.  Upon the indication of allowability of the linking claim(s), the lack of unity requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 

It is noted that claims 1-4, 6-7, 10-14, 17-18, 21-22 and 25-26 will be examined with the election of any of Groups I-III, and Species IIIA or Species IIIB.
As per M.P.E.P. 812.01, a telephone call was not made to Applicant's representative to request an oral election to the above lack of unity requirement because of the complexity of the lack of unity requirement, and/or because the Examiner knows from past experience than an election will not be made by telephone since applicants generally want the restriction in writing.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/9/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872